Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 13, 2019                                                                                     Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159222 & (14)(15)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth T. Clement
            Plaintiff-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 159222
                                                                     COA: 345822
                                                                     Wayne CC: 18-001527-AR
  DAJON DEON HOGAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the February 21, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion to stay enforcement of the Court of
  Appeals order is DENIED.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 13, 2019
         s0312
                                                                                Clerk